Name: Commission Regulation (EEC) No 4046/87 of 30 December 1987 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 378/97 31 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4046/87 of 30 December 1987 altering the export refunds on white sugar and raw sugar exported in the natural ­ state export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas, following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/87, the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was established by Regulation (EEC) No 3846/87 (*), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3993/87 (2), and in particular the second subparagraph of Article 19 (4) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), and in particular Article 15 thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EEC) No 3676/87 (4), as amended by Regula ­ tion (EEC) No 3874/87 (*) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 3676/87 to the information known to the Commission that the HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to amended Regulation (EEC) No 3676/87 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4. O OJ No L 377, 31 . 12 . 1987. O OJ No L 256, 7 . 9 . 1987, p. 1 . (4) OJ No L 346, 10 . 12. 1987, p. 8 . O OJ No L 363, 23 . 12 . 1987, p. 64. (6) OJ No L 366, 24. 12. 1987, p. 1 . No L 378/98 Official Journal of the European Communities 31 . 12. 87 ANNEX " to the Commission Regulation of 30 December 1987 altering the export refunds on white sugar and raw sugar exported in the natural state (ECU) Product code Amount of refund per 100 kg per percentage point of sucrose content and per 100 kg net of the product in question 1701 11 90 100 39,66 (') 1701 11 90 300 Il 0,4311 1701 11 90 500 35,88 (') 1701 11 90 900 0 1701 12 90 100 39,66 (') 1701 12 90 300 I 0,4311 1701 12 90 500 35,88 (') 1701 12 90 900 0 1701 91 00 000 0,4311 1701 99 10 100 43,11 1701 99 10 900 40,00 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26. 9 . 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14).